          Case 1:20-cv-12171-ADB Document 20 Filed 12/29/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

______________________________
                               )
JOHN PAUL MORAN,               )
CAROLINE COLARUSSO,            )
HELEN BRADY,                   )
INGRID CENTURION,              )
CRAIG VALDEZ,                  )
                 Plaintiffs    )
                               )                Civil Action No. 1:20-cv-12171-ADB
                 v.            )
                               )
COMMONWEALTH of                )
MASSACHUSETTS,                 )
CHARLES D. BAKER JR.           )
in his official capacity as    )
Governor of the Commonwealth,  )
WILLIAM F. GALVIN              )
in his official capacity as    )
Secretary of the Commonwealth, )
                 Defendants    )
______________________________)


                                  Plaintiffs’ Notice of Dismissal

       Plaintiffs hereby voluntarily dismiss the above captioned case, per Fed. R. Civ. P. 41 (a)

(1) (A) (i), without prejudice. Based upon the suggestion of the judge at oral argument, plaintiffs

intend to pursue their claims in state court.

                                                Respectfully Submitted,
                                                The Plaintiffs,
                                                By counsel,

                                                /s/ Gregory A. Hession
Dated: December 29, 2020                        Gregory A. Hession, J. D.
                                                93 Summer Street
                                                P.O. Box 543
                                                Thorndike, MA 01079
                                                telephone: (413) 289-9164
                                                B.B.O. No. 564457
                                                hession@crocker.com

                                                Page -1-
          Case 1:20-cv-12171-ADB Document 20 Filed 12/29/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE
        I, Gregory A. Hession J.D., counsel for plaintiffs, hereby certify that I have served the
foregoing paper to all parties, by electronic service to all ECF registered parties, and by first class
mail to all non-registered parties, on December 29, 2020.

                                               /s/ Gregory A. Hession
                                               Gregory A. Hession J.D.




                                               Page -2-
